significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division hospital this letter constitutes notice that the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending date which was granted in our ruling letter dated date has been modified to change the deadline in condition by which an agreement must be reached with the pension_benefit_guaranty_corporation pbgc on securing repayment of the waived amount from days from the date of the original ruling letter to the later of a days from the date of this ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of this ruling letter furthermore pursuant to your authorized representative's request of date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been withdrawn and the case has been closed by this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent according to information submitted with the request a tentative agreement on security has been negotiated with the pbgc however the hospital and the pbgc are awaiting the appraisal of the real_estate being offered as collateral before completing their negotiations and to your _ we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact _ sincerely yours carol d gold director employee_plans
